PER CURIAM.
We have carefully examined the record submitted on this appeal, and find that there is ample evidence to sustain the finding of the jury. The exceptions are without merit, and the case was submitted to the jury, and the charge was more favorable to the plaintiff, than he was entitled to. The claim that the goods replevied were of more value than the amount of goods sold to the plaintiff’s grantor is of no moment. The goods fraudulently obtained were put into manufactured articles, and the wrongdoer cannot now be heard to complain that he commingled the goods so fraudulently obtained with others. " ■
The judgment and order appealed from should be affirmed, with costs.